DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 01/21/2020 and 06/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to because:
Fig. 1 client/customer device element number 101 is missing.
Fig. 8A is missing element number 801 as referenced in paragraph [0093] of the Applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0108] references Fig. 9 Computation Module as element no. 117 instead of 116.
Paragraph [0123] references Fig. 10B Video Interface as element no. 676 instead of 1076.
Fig. 10B Special-purpose processor 1061 is missing from Applicant’s specification.
Appropriate correction is required.

Claim Objections

Claim 8 is objected to because of the following informalities:  
Claim 8 limitation of “…to determine which machine learning model is likely to be generate an accurate incident-classification prediction.” should read “…to determine which machine learning model is likely to generate an accurate incident-classification prediction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 include the limitation of “receiving…an incident description related to an incident from a cloud-computing system”. However, “a cloud-computing system” was already recited in the preceding claim limitation. As written, it is unclear if “a cloud-computing system” refer to the same or a different cloud-computing system. Therefore, claim 1 is considered indefinite and is rejected under 35 U.S.C. 112(b). Dependent claims 2-11 are also rejected under 35 U.S.C. 112(b). For examination purposes “a cloud-computing system” will be interpreted as “the cloud-computing system” (i.e. the same).
Claim 6 include the limitation of “a random forest model”. However, “a random forest model” is recited in preceding claim 5. As written, it is unclear if “a random forest model” in claim 6 refer to the same or a different random forest model in claim 5. Therefore, claim 6 is considered indefinite and is rejected under 35 U.S.C. 112(b). For examination purposes “a random forest model” will be interpreted as “the random forest model” (i.e. the same)
Claim 9 include the limitation of “an RF-based bag of words model”. However, the term “RF” is not clearly defined in claim 9 nor in any preceding claims. Therefore, claim 9 is considered indefinite and is rejected under 35 U.S.C. 112(b). For examination purposes, RF will be interpreted as Random Forest.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Systems and Methods for Distributed Incident Classification and Routing”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a process (claims 1-17) and a machine (claims 18-20).
Step 2A (1): Independent claims 1, 12, and 18 are directed to an abstract idea of Mental Processes and Certain Methods of Organizing Human Activity, based on the following claim limitations: “generating an incident-classification prediction…; receiving, at a local scout,  an incident description related to an incident …, wherein the local scout is associated with a user group, and wherein the local scout includes scout specifications related to the user group; identifying, from the incident description, a cloud component relevant to the incident based on the scout specifications; identifying monitoring data associated with the cloud component; generating a feature set from the monitoring data; evaluating, using a model, the feature set to generate an incident- classification prediction, wherein the incident-classification prediction comprises a binary decision regarding whether the user group is responsible for the incident; and routing the incident to the user group when it is determined that the user group is responsible for the incident.” (claim 1); routing of incidents associated with a cloud-based system to a user group responsible for resolving the incident, the method comprising: receiving an incident description at a first local scout associated with a first user group, wherein the first local scout comprises first scout specification related to the first user group; receiving the incident description at a second local scout associated with a second user group, wherein the second local scout comprises second scout specifications related to the second group; generating, using a model, a first incident-classification prediction for the first scout based on the incident description and the first scout specifications, wherein the incident-classification prediction comprises a first relatedness prediction that indicates whether the first user group is responsible for the incident and a first confidence value when the first relatedness prediction is positive; generating, using the model, a second incident-classification prediction for the second scout based on the incident description and the second scout specifications, wherein the second incident-classification prediction comprises a second relatedness prediction that indicates whether the second user group is responsible for the incident and a second confidence value when the second relatedness prediction is positive; and in response to determining that each of the first incident-classification prediction and the second incident-classification prediction are positive: comparing the first confidence value of the first incident-classification prediction to the second confidence value of the second incident-classification prediction; and in response to determining that the first confidence value is greater than the second confidence value, routing the incident to the first user group.” (claim 12); receiving, at a plurality of team-specific scout, an incident description related to an incident from a cloud-computing system; identifying, at each of the plurality of team-specific scout, a cloud component relevant to the incident based on the incident description; collecting, for each of the plurality of team-specific scout, monitoring data relevant to the incident based on specifications specific to each of the plurality of team-specific scout; generating an incident-routing prediction, using a model, for each of the plurality of team-specific scout, wherein the model has been trained based on historical data relating to prior incident- routing recommendations and the incident-routing prediction for each of the plurality of team-specific scout is based on the monitoring data and the historical data; generating an incident-routing recommendation that identifies a team that is associated with one of the plurality of team specific scouts, wherein the incident-routing recommendation is based on a comparison of the incident-routing predictions for each of the plurality of team-specific scout components; and routing the incident to the team identified in the incident routing recommendation.” (claim 18). These claims describes a process of evaluating and analyzing incident and user group data (i.e. mental processes) to determine user group routing assignment of the incident (i.e. certain methods of organizing human activity). Dependent claims 2-11, 13-17, and 19-20 further the evaluation, analysis, and routing process. The claimed invention could encompass a human person (e.g. scout, supervisor, etc.) receiving incident reports, analyzing/evaluating reports and group data using modeling technique, and then deciding, recommending, and/or assigning incidents to various groups based on the results. Therefore, under the broadest reasonable interpretation, the claim limitations fall within the abstract groupings of Mental Processes which includes observations, evaluations, judgments, and opinions and Certain Methods of Organizing Human Activity which includes managing personal behavior including social activities, teaching, and following rules or instructions. Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Certain Methods of Organizing Human Activity can encompass the activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping). Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 5, 7, 8, 10, 12,  13, 14, 18, and 19 recite additional elements of a computer-implemented method, a cloud-computing system, a local scout component, machine learning, automated routing, a first and second scout component, a device, and a system comprising at least one processor and memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing components and devices that are used to perform the abstract idea of evaluating and analyzing incident and user group data to determine user group incident routing assignments. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Limitations that amount to merely indicating a field of use or technological environment (e.g. cloud computing and machine learning) in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Therefore, claims 1-20 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 5, 7, 8, 10, 12,  13, 14, 18, and 19 recite additional elements of a computer-implemented method, a cloud-computing system, a local scout component, machine learning, automated routing, a first and second scout component, a device, a plurality of team-specific scout components, and a system comprising at least one processor and memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations. As per the Applicant’s Specification, embodiments of the disclosure may be practices within a general purpose computer or in any other circuits or systems [0011]; a cloud environment comprises cloud hardware and software components such as servers, data centers, computers, storage, software, etc. [0029]; a scout is a computer based component of an incident-routing system and a local scout or a team-specific scout is a computer-based component associated with at least one team (e.g., a development team) or other group, such as a group of user IDs or user devices [0024]; machine learning models include supervised and non-supervised models [0061]; the orchestration module may automatically send information about the incident to team member computing devices [0098]; a team device 109 is any of a variety of computing devices, including, but not limited to, a mobile computing device, a laptop computing device, a tablet computing device, or a desktop computing device [0032]; processors may include microprocessors [0111], and memory may comprise volatile storage, non-volatile storage, flash memory, or any combination of such memories [0107]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranjit et al. (US 2019/0138958 A1).
As per claim 12, Ranjit teaches a method for automated routing of incidents associated with a cloud-based system to a user group responsible for resolving the incident, the method comprising (Ranjit e.g. A system may predict a category identifier for a work item to improve inefficiencies and errors in assigning work items to particular teams or team members (Abstract). FIG. 8 shows a flowchart illustrating a method 800 for category identifier prediction in accordance with aspects of the present disclosure [0069].): 
Ranjit teaches receiving an incident description at a first local scout component associated with a first user group, wherein the first local scout component comprises first scout specifications related to the first user group; (Ranjit e.g. The system may predict a category for the work item based on receiving a text description of the work item, an identifier associated with a team category, and an identifier associated with a product tag category (Abstract). At 805, the computing device may receive, via a user interface of a computing device, a text description of the work item, an identifier associated with a team category, and an identifier associated with a product tag category [0070]. At 810, the computing device may transmit a prediction request to a prediction module (i.e. local scout component), wherein the prediction request comprises at least an indication of the text description of the work item [0071]. The prediction module (i.e. local scout component) may be a component of cloud client 105 and, in other cases, the prediction module may be a component of data center 120. The prediction module (i.e. local scout component) may input at least the indication of the text description of the work item into a prediction model. The prediction model may be one of a plurality of prediction modules  [0021]. One or more prediction models may exist for each team category [0013]. Fig. 2, Each prediction model (e.g., prediction models 230, 235, 240, and 245) may pertain to an individual team [0027]. Each prediction model may have been created using a training set of data with text description of the work item as an input or a combination of text description and some other inputs such as the identifier associated with the team category and the product tag category [0026]. The Examiner submits that the training data and process for the team prediction models inherently includes specifications associated with the respective team.)
Ranjit teaches receiving the incident description at a second local scout component associated with a second user group, wherein the second local scout component comprises second scout specifications related to the second user group; (Ranjit e.g. The system may support various computing devices, multiple prediction modules, and multiple prediction models [0013]. Each prediction model (e.g., prediction models 230, 235, 240, and 245) may pertain to an individual team (Fig. 2 and [0027]). Upon receiving the information at the user device, a prediction request may be transmitted to a prediction module. The prediction module may input the text description of the work item into at least one of a plurality of prediction models [0010]. Each prediction model may have been created using a training set of data with the text description and some other inputs such as the identifier associated with the team category and the identifier associated with the product tag category (i.e. specifications) [0026].).
Ranjit teaches generating, using a machine learning model, a first incident-classification prediction for the first scout based on the incident description and the first scout specifications (Ranjit e.g. The system may predict a category for the work item based on receiving a text description of the work item, an identifier associated with a team category, and an identifier associated with a product tag category (Abstract). The prediction module may input at least the indication of the text description of the work item into a prediction model [0021]. The prediction model may predict a category identifier for the work item [0010]. The prediction model may be or contain an algorithm, an artificial intelligence (AI) system, a machine learning algorithm, or some similar data model [0026].), wherein the incident-classification prediction comprises a first relatedness prediction that indicates whether 48the first user group is responsible for the incident and a first confidence value when the first relatedness prediction is positive; (Ranjit e.g. The prediction module may also transmit an indication of the confidence level associated with the predicted identifier [0010]. The system may support the transmission of the indication of the predicted identifiers based in part on a confidence level associated with the identifier [0013]. In some examples, a threshold confidence level may exist. Meaning that if a particular predicted identifier is associated with a confidence level lower than the threshold value, the predicted identifier will not be transmitted to the computing device 205 [0032]. The Examiner submits that all transmitted predicted identifiers met the confidence level threshold requirement (i.e. positive). The prediction module 250 may associate a confidence level associated with each predicted identifier as to how likely the predicted identifier corresponds to the text description of the work item.  The confidence level may indicate, to a user, a best category identifier [0031]. The associated confidence levels may indicate a probability to which the AI system believes the tags are correct [0046].)
Ranjit teaches generating, using the machine learning model, a second incident-classification prediction for the second scout based on the incident description and the second scout specifications, (Ranjit e.g. The system may support various computing devices, multiple prediction modules, and multiple prediction models. The system may support predicting a category identifier for a work item when the text description of the work item is associated with an investigation, a bug, or a task [0013]. The prediction module may input the text description of the work item into at least one of a plurality of prediction models. The prediction model may determine a predicted identifier associated with the product tag category [0010]. The prediction model identifier may identify a particular prediction model (of a group of possible prediction models) for use in predicting the category identifier. The identifier may identify the prediction model based in part on the received identifier associated with the team category [0011].The prediction model may be or contain an algorithm, an artificial intelligence (AI) system, a machine learning algorithm, or some similar data model. Each prediction model may have been created using a training set of data with the text description and some other inputs such as the identifier associated with the team category and the identifier associated with the product tag category (i.e. specifications) [0026].)  wherein the second incident-classification prediction comprises a second relatedness prediction that indicates whether the second user group is responsible for the incident and a second confidence value when the second relatedness prediction is positive; and (Ranjit e.g. The prediction module may also transmit an indication of the confidence level associated with the predicted identifier [0010]. The system may support the transmission of the indication of the predicted identifiers based in part on a confidence level associated with the identifier [0013]. In some examples, a threshold confidence level may exist. Meaning that if a particular predicted identifier is associated with a confidence level lower than the threshold value, the predicted identifier will not be transmitted to the computing device 205 [0032]. The Examiner submits that all transmitted predicted identifiers met the confidence level threshold requirement (i.e. positive). The prediction module 250 may associate a confidence level associated with each predicted identifier as to how likely the predicted identifier corresponds to the text description of the work item.  The confidence level may indicate, to a user, a best category identifier [0031]. The associated confidence levels may indicate a probability to which the AI system believes the tags are correct [0046].)
Ranjit teaches in response to determining that each of the first incident-classification prediction and the second incident-classification prediction are positive (Ranjit e.g. The system may support the transmission of the indication of the predicted identifiers based in part on a confidence level associated with the identifier (e.g. meeting a threshold) ([0013] and [0032]).): 
comparing the first confidence value of the first incident-classification prediction to the second confidence value of the second incident-classification prediction; and (Ranjit e.g. The one or more predicted identifiers and the associated confidence level is displayed at predicted category identifier display region 340 of computing device 305 (Fig. 3 and [0038]). The confidence level may indicate, to a user, a best category identifier [0031]. A user may then assign one predicted identifier of, for example, predicted category identifiers 345 or 350 to the work item [0038]. The Examiner submits that the user compares the confidence values of the predicted category identifiers.)
in response to determining that the first confidence value is greater than the second confidence value, routing the incident to the first user group. (Ranjit e.g. The one or more predicted identifiers and the associated confidence level is displayed at predicted category identifier display region 340 (Fig. 3 and [0038]). The confidence level may indicate, to a user, a best category identifier [0031]. The Examiner submits that the category identifier with the highest confidence level is considered the best. A user may then assign one predicted identifier of, for example, predicted category identifiers 345 or 350 to the work item [0038]. The predicted identifier may then be assigned to the work item, which may then be assigned to the team associated with the predicted identifier [0033].)
As per claim 14, Ranjit teaches the method of claim 12, wherein routing the incident to the first user group comprises sending the incident description to a device associated with the first user group (Ranjit e.g. Fig. 3 system 300 include a computing device 305 with user interface 310 and a predicted category identifier display region 340 [0034]. The computing device 305 via the user interface 310 may receive a text description of the work item 315, an identifier associated with a team category and an identifier associated with a product tag [0035]. The computing device display the one or more predicted identifiers and the associated confidence level at predicted category identifier display region 340 [0038]. The user may then assign one predicted identifier of, for example, predicted category identifies 345 or 350 to the work item [0038]. The Examiner submits that the computing device is associated with a user group.)
As per claim 16, Ranjit teaches the method of claim 12, further comprising: in response to determining that the first incident-classification prediction is positive and the second incident-classification prediction is negative, routing the incident to the first user group and not routing the incident to the second user group. (Ranjit e.g. The transmission predicted identifiers and the associated confidence levels may be transmitted based in part the confidence level associated with each of the one or more predicted identifiers (i.e. positive). Thus, in some examples, a threshold confidence level may exist. Meaning that if a particular predicted identifier is associated with a confidence level lower than the threshold value (i.e. negative), the predicted identifier will not be transmitted to the computing device 205 [0032]. The computing device display the one or more predicted identifiers and the associated confidence level at predicted category identifier display region 340 [0038]. A user may then assign one predicted identifier of, for example, predicted category identifiers 345 or 350 to the work item, which  may then be assigned to the team associated with the predicted identifier ([0033] and [0038]).)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjit et al. (US 2019/0138958 A1) in view of Kolar et al. (US 2021/0184958 A1) and in further view of Sachan et al. (US 2020/0293946 A1).
As per claim 1, Ranjit teaches a computer-implemented method for generating an incident-classification prediction in a cloud-computing system, the method comprising (Ranjit e.g. FIG. 1 illustrates an example of a system 100 for cloud computing that supports category identifier prediction in accordance with various aspects of the present disclosure [0015]. FIG. 8 shows a flowchart illustrating a method 800 for category identifier prediction in accordance with aspects of the present disclosure. The operations of method 800 may be performed by a prediction component as described with reference to FIGS. 5 through 7 [0069].) : 
Ranjit teaches receiving, at a local scout component, an incident description related to an incident from a cloud-computing system, wherein the local scout component is associated with a user group, and wherein the local scout component includes scout specifications related to the user group (Ranjit e.g. The system may predict a category for the work item based on receiving a text description of the work item, an identifier associated with a team category, and an identifier associated with a product tag category (Abstract). At 805, the computing device may receive, via a user interface of a computing device, a text description of the work item, an identifier associated with a team category, and an identifier associated with a product tag category [0070]. At 810, the computing device may transmit a prediction request to a prediction module (i.e. local scout component), wherein the prediction request comprises at least an indication of the text description of the work item [0071]. The prediction module (i.e. local scout component) may be a component of cloud client 105 and, in other cases, the prediction module may be a component of data center 120. The prediction module (i.e. local scout component) may input at least the indication of the text description of the work item into a prediction model. The prediction model may be one of a plurality of prediction modules  [0021]. One or more prediction models may exist for each team category [0013]. Fig. 2, Each prediction model (e.g., prediction models 230, 235, 240, and 245) may pertain to an individual team [0027]. Each prediction model may have been created using a training set of data with text description of the work item as an input or a combination of text description and some other inputs such as the identifier associated with the team category and the product tag category [0026]. The Examiner submits that the training data and process for the team prediction models inherently includes specifications associated with the respective team.); 
Ranjit teaches identifying, from the incident description, a cloud component relevant to the incident based on the scout specifications; (Ranjit e.g. The system may predict a category for the work item based on receiving a text description of the work item, an identifier associated with a team category, and an identifier associated with a product tag category (Abstract). The prediction model may determine a predicted identifier associated with the product tag category (i.e. component) [0010]. Each prediction model may have been created using a training set of data with the text description and some other inputs such as the identifier associated with the team category and the identifier associated with the product tag category (i.e. specifications) [0026].)
Ranjit teaches identifying monitoring data associated with the cloud component; (Ranjit e.g. Cloud platform 115 may receive data associated with contact interactions 130 from the cloud client 105 over network connection 135, and may store and analyze the data [0018].)
Ranjit does not explicitly teach, however, Kolar teaches generating a feature set from the monitoring data; (Kolar e.g. Kolar teaches a Machine Learning (ML) Ops process 248 that may oversee the operations of one or more network monitoring services that utilize machine learning, such as a network assurance service, a device classification service, a network security service, or the like [0036]. Data collection from the various local networks/locations may be performed by a network data collection platform 304 that communicates with both cloud service 302 and the monitored network of the entity [0043]. Network data collection platform 304 may prepare and store the collected data 334 for processing by cloud service 302 [0047]. Cloud service 302 may include a data mapper and normalizer 314 that receives the collected and/or anonymized data 336 from network data collection platform 304. Data mapper and normalizer 314 may extract certain data features from data 336 for input and analysis by cloud service 302 [0048].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s category identifier prediction process to include generating features from monitoring data as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
Ranjit in view of Kolar and Sachan teach evaluating, using a machine learning model, the feature set to generate an incident-classification prediction, wherein the incident-classification prediction comprises a binary decision regarding whether the user group is responsible for the incident; and 
Ranjit teaches evaluating text description of work items and received identifiers to generate an incident-classification prediction, wherein the incident-classification prediction comprises a predicted identifier decision regarding whether the user group is responsible for the incident (Ranjit e.g. By receiving identifying information pertaining to a particular work item or one or more identifiers associated with a team or product category, a category identifier for a particular task may be predicted by the system [0009]. The prediction module may input at least the indication of the text description of the work item into a prediction model [0021]. The one or more predicted identifiers may be different than the received identifier [0022]. For example, the predicted identifiers may be "R6_SociaAccounts" and "CM Workspaces," which may correspond to two distinct teams and are different than the input “GUS” identifier [0045]. The prediction module 250 may display a more-accurate, different, category identifier [0030].)
Ranjit does not explicitly teach using the monitoring data feature set to generate an incident-classification prediction.
However, Kolar teaches using the monitoring features to generate an incident-classification prediction (Kolar e.g. Fig.3, Data mapper and normalizer 314 may extract certain data features from data 336 for input and analysis by cloud service 302 [0048]. Cloud service 302 may include a machine learning (ML)-based analyzer 312 configured to analyze the mapped and normalized data from data mapper and normalizer 314 and perform techniques such as cognitive analytics, predictive analysis, and/or trending analytics ([0049]-[0050]). For example, Analyzer 312 may predict behaviors and user experiences, thereby allowing cloud service 302 to identify and remediate potential network issues before they happen [0049].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s category identifier prediction process to include generating predictions from monitoring data features as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
Ranjit nor Kolar do not explicitly teach wherein the incident-classification prediction comprises a binary decision.
However, Sachan teaches an incident-classification prediction comprises a binary decision (Sachan e.g. Sachan teaches machine learning based incident classification and resolution (Abstract). An indication of an incident (or an issue associated with an incident) that is being experienced by a user may be received. If the incident is new, a determination may be made as to whether the incident is actionable or non-actionable. This determination may be made by utilizing a machine learning based incident classification model that is trained on historical incident tickets, where each such historical incident tickets may be labeled as actionable or non-actionable [0029]. The trained machine learning based incident classification model 114 may predict the likelihood of an incident ticket to be actionable and non-actionable (i.e. binary) [0174].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit in view of Kolar’s category identifier prediction process to include binary results as taught by Sachan in order to efficiently and accurately determine resolution of incident tickets (Sachan e.g. [0025]).
Ranjit teaches routing the incident to the user group when it is determined that the user group is responsible for the incident (Ranjit e.g. When a new work item (e.g., a task or an investigation) is created, the work item is generally assigned to a particular team or team member for completion [0009]. The predicted identifier may be assigned to the work item, which may then be assigned to the team associated with the predicted identifier [0033].)
As per claim 2, Ranjit in view of Kolar and Sachan teach the method of claim 1, Ranjit teaches further comprising providing an explanation as to why the user group is not responsible for the incident when it is determined that the user group is not responsible for the incident (Ranjit e.g. A system may predict a category identifier for a work item to improve inefficiencies and errors in assigning work items to particular teams or team members (Abstract). If the selected product or team was chosen incorrectly, then someone from the chosen team may have to notify the user that the selected team is not responsible for the particular problem [0004]. The prediction module may determine one or more predicted identifiers associated with the product tag category. The one or more predicted identifiers associated with the product tag category may be different than the received identifier associated with the product tag category. The prediction module 250 may display a more-accurate, different, category identifier [0030]. For example, the predicted identifiers may be “R6_SociaAccounts” and “CM Workspaces,” which may correspond to two distinct teams. From this example, the one or more predicted identifiers “R6_SociaAccounts” and “CM Workspaces” are different than the input “GUS” identifier [0045].).
As per claim 3, Ranjit in view of Kolar and Sachan teach the method of claim 1, Ranjit does not explicitly teach, however, Kolar teaches wherein identifying the monitoring data further comprises using the scout specifications to determine an association between the monitoring data and the cloud component. (Kolar e.g. Cloud service 302 may include a data mapper and normalizer 314 that receives the collected and/or anonymized data 336 from network data collection platform 304. The data mapper and normalizer 314 may map and normalize the received data into a unified data model for further processing by cloud service 302. For example, data mapper and normalizer 314 may extract certain data features from data 336 for input and analysis by cloud service 302 [0048]. Cloud service 302 may include a machine learning (ML)-based analyzer 312 (i.e. scout) configured (i.e. specifications) to analyze the mapped and normalized data from data mapper and normalizer 314. The analyzer 312 is able to understand the dynamics of the monitored network, as well as to predict behaviors and user experiences, thereby allowing cloud service to identify and remediate potential network issues before they happen [0049].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s category identifier prediction process to include generating predictions from monitoring data features as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
As per claim 4, Ranjit in view of Kolar and Sachan teach the method of claim 3, Ranjit does not explicitly teach, however, Kolar teaches wherein identifying the monitoring data further comprises using the scout specifications to determine a location of the monitoring data. (Kolar e.g. Data collection from the various local networks/locations may be performed by a network data collection platform 304 that communicates with both cloud service 302 and the monitored network of the entity [0043]. During operation, network data collection platform 304 may receive a variety of data feeds that convey collected data 334 from the devices of branch office 306 and campus 308, as well as from network services and network control plan functions 310. Network data collection platform 304 may prepare and store the collected data 334 for processing by cloud service 302 [0047]. Cloud service 302 may include a data mapper and normalizer 314 that receives the collected and/or anonymized data 336 from network data collection platform 304. Data mapper and normalizer 314 may extract certain data features from data 336 for input and analysis by cloud service 302 [0048]. Cloud service 302 may include a machine learning (ML)-based analyzer 312 (i.e. scout) configured (i.e. specifications) to analyze the mapped and normalized data from data mapper and normalizer 314 [0049].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s category identifier prediction process to include generating predictions from monitoring data features as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
As per claim 5, Ranjit in view of Kolar and Sachan teach the method of claim 1, Ranjit does not explicitly teach, however, Kolar teaches wherein the machine learning model is one of a random forest model and a change-point-detection model. (Kolar e.g. Kolar teaches a Machine Learning (ML) Ops process 248 that may oversee the operations of one or more network monitoring services that utilize machine learning, such as a network assurance service, a device classification service, a network security service, or the like [0036]. ML Ops process 248 may employ one or more supervised, unsupervised, or semi supervised machine learning models [0038]. Example machine learning techniques that ML Ops Process 248 can employ may include random forest classification [0039]. Network monitoring service 520 may also execute a distribution change detector (DCD) 522 that is responsible for detecting significant changes in the distribution of data input to the model(s) of model inference engine 526 and providing data distribution change metrics 528 to model performance analyzer (MPA) 502 of ML Ops Service 408 [0074]. DCD 522 can also leverage change point detection techniques, to detect “ when” the data changed significantly [0079].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s machine learning prediction models to include random forest and change point detection modeling techniques as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
As per claim 6, Ranjit in view of Kolar and Sachan teach the method of claim 5, Ranjit does not explicitly teach, however, Kolar teaches wherein the change-point-detection model is utilized in combination with a random forest model configured to supplement the change-point-detection model. (Kolar e.g. Kolar teaches a Machine Learning (ML) Ops process 248 that may oversee the operations of one or more network monitoring services that utilize machine learning, such as a network assurance service, a device classification service, a network security service, or the like [0036]. ML Ops process 248 may employ one or more supervised, unsupervised, or semi supervised machine learning models [0038]. Example machine learning techniques that ML Ops Process 248 can employ may include random forest classification [0039]. Network monitoring service 520 may also execute a distribution change detector (DCD) 522 that is responsible for detecting significant changes in the distribution of data input to the model(s) of model inference engine 526 and providing data distribution change metrics 528 to model performance analyzer (MPA) 502 of ML Ops Service 408 [0074]. DCD 522 can also leverage change point detection techniques, to detect “ when” the data changed significantly [0079].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s machine learning prediction models to include random forest and change point detection modeling techniques as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
As per claim 7, Ranjit in view of Kolar and Sachan teach the method of claim 1, Ranjit teaches wherein the machine learning model is selected by using a meta- model (Ranjit e.g. The prediction model identifier may identify a particular prediction model (of a group of possible prediction models) for use in predicting the category identifier [0011].).
As per claim 8, Ranjit in view of Kolar and Sachan teach the method of claim 7, Ranjit teaches wherein the meta-model is trained to determine which machine- learning model is likely to be generate an accurate incident-classification prediction (Ranjit e.g. Each prediction model may have been created using a training set of data with text description of the work item and identifiers associated with the team category and product tag category [0026]. For example, the identifier associated with the product tag category may include one or more of a keyword, a key phrase, or a category associated with a plurality of work items [0024]. Because each prediction model may pertain to an individual team, the prediction model identifier may identify a particular prediction model based at least in part on the received identifier associated with the team category [0027]. Fig. 6 indication component 645 may indicate a prediction model identifier in the prediction request, where the prediction model identifier identifies a particular prediction model from the set of prediction models [0061]. Because the category identifier may be predicted based on the input received, a wide range of category identifiers may be predicted, resulting in a more streamlined and accurate system for assigning work items (Abstract and [0009]).)
As per claim 10, Ranjit in view of Kolar and Sachan teach the method of claim 1, Ranjit teaches further comprising providing data relating to the incident- classification prediction to the machine learning model for training the machine learning model (Ranjit e.g. The prediction model may facilitate the prediction of the category identifier of the work item. The prediction model may be or contain an algorithm, an artificial intelligence (AI) system, a machine learning algorithm, or some similar data model. Each prediction model may have been created using training set of data with the text description of the work item as input or a combination of the text description and some other inputs such as the identifier associated with the team category and the identifier associated with the product tag category [0026].).
As per claim 11, Ranjit in view of Kolar and Sachan teach the method of claim 10, Ranjit teaches wherein the incident description related to the incident is received from a customer of the cloud computing system (Ranjit e.g. A text description of the user item-such as a description of an investigation, a bug, or a task-may be received via a user interface of a computing device [0010]. The work item may be in response to a technical problem submitted by a customer via a contact 110 [0021].).
As per claim 18, Ranjit teaches a system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations, the set of operations comprising (Ranjit e.g. Figs. 1-4 and 7 systems support category identifier prediction ([0005] and [0007]). For example, Fig. 7 shows a diagram of a system 700 include a device 705 that supports category identifier prediction in accordance with aspects of the present disclosure. Device 705 includes a processor 720 and memory 725 [0063]. Processor may be configured to execute computer-readable instructions stored in a memory to perform various functions [0064].): 
Ranjit teaches receiving, at a plurality of team-specific scout components, an incident description related to an incident from a cloud-computing system; (Ranjit e.g. The system may predict a category for the work item based on receiving a text description of the work item, an identifier associated with a team category, and an identifier associated with a product tag category (Abstract). The system may support various computing devices, multiple prediction modules, and multiple prediction models (i.e. scout components) [0013]. Each prediction model (e.g., prediction models 230, 235, 240, and 245) may pertain to an individual team (Fig. 2 and [0027]). A text description of the user item-such as a description of an investigation, a bug, or a task-may be received via a user interface of a computing device [0010]. The system may support predicting a category identifier for a work item when the text description of the work item is associated with an investigation, a bug, or a task [0013]. FIG. 1 illustrates a system 100 for cloud computing that supports category identifier prediction in accordance with various aspects of the present disclosure [0015]. Cloud platform 115 may offer an on-demand database service to the cloud client 105 [0018].) 
Ranjit teaches identifying, at each of the plurality of team-specific scout components, a cloud component relevant to the incident based on the incident description; (Ranjit e.g. The system may predict a category for the work item based on receiving a text description of the work item, an identifier associated with a team category, and an identifier associated with a product tag category (i.e. component) (Abstract). The system may support various computing devices, multiple prediction modules, and multiple prediction models (i.e. scout components) [0013]. The prediction module (i.e. scout) may input the text description of the work item into at least one of a plurality of prediction models. The prediction model may determine a predicted identifier associated with the product tag category (i.e. component) [0010]. Each prediction model (e.g., prediction models 230, 235, 240, and 245) may pertain to an individual team (Fig. 2 and [0027]).)
Ranjit in view of Kolar teach collecting, for each of the plurality of team-specific scout components, monitoring data relevant to the incident based on specifications specific to each of the plurality of team-specific scout components; 
Ranjit teaches collecting monitoring data relevant to the incident (Ranjit e.g. Cloud platform 115 may receive data associated with contact interactions 130 from the cloud client 105 over network connection 135, and may store and analyze the data [0018].)
Ranjit does not explicitly teach collecting monitoring data based on specification specific to each of the plurality of team-specific scout components.
However, Kolar teaches collecting monitoring data relevant to the incident data based on specification specific to each of the plurality of machine learning models (Kolar e.g. Kolar teaches a Machine Learning (ML) Ops process 248 that may oversee the operations of one or more network monitoring services that utilize machine learning, such as a network assurance service, a device classification service, a network security service, or the like [0036]. Data collection from the various local networks/locations may be performed by a network data collection platform 304 that communicates with both cloud service 302 and the monitored network of the entity [0043]. Network data collection platform 304 may prepare and store the collected data 334 for processing by cloud service 302 [0047]. Cloud service 302 may include a data mapper and normalizer 314 that receives the collected and/or anonymized data 336 from network data collection platform 304. Data mapper and normalizer 314 may extract certain data features from data 336 for input and analysis by cloud service 302 [0048]. Cloud service 302 may include a machine learning (ML)-based analyzer 312 (i.e. scout) configured (i.e. specifications) to analyze the mapped and normalized data from data mapper and normalizer 314. The analyzer 312 is able to understand the dynamics of the monitored network, as well as to predict behaviors and user experiences, thereby allowing cloud service to identify and remediate potential network issues before they happen [0049].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s category identifier prediction process to include collecting monitoring data relevant to the incident as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
Ranjit teaches generating an incident-routing prediction, using a machine learning model, for each of the plurality of team-specific scout components (Ranjit e.g. A system may predict a category identifier for a work item to improve inefficiencies and errors in assigning work items to particular teams or team members (Abstract). One or more prediction models may exist for each team category [0013]. The prediction model may be or contain an algorithm, an artificial intelligence (AI) system, a machine learning algorithm, or some similar data model [0026].), Ranjit nor Kolar explicitly teach, however, Sachan teaches wherein the machine learning model has been trained based on historical data relating to prior incident- routing recommendations (Sachan e.g. Sachan teaches machine learning based incident classification and resolution (Abstract). A machine learning based incident classification model is trained on historical incident tickets, where each such historical incident tickets may be labeled as actionable or non-actionable. The machine learning based incident classification model may be utilized to determine a type of an incident ticket, and to take action such as closure of the incident ticket in the event of a non-actionable ticket, as well as prediction of a nature of the incident ticket [0029]. The incident nature recommendation may be determined by using a machine learning based incident nature model to predict various incident features such as incident category, subcategory, assignment group, application name, severity, etc., based on the historical incident information [0031].) Ranjit nor Kolar explicitly teach, however, Sachan and the incident-routing prediction for each of the plurality of team-specific scout components is based on the monitoring data and the historical data; (Sachan e.g. If the incident ticket is an actionable incident ticket, a machine learning based incident ticket creation and routing model may be utilized to determine appropriate routing information for the incident ticket. The machine learning based incident ticket creation and routing model may learn incident ticket routing patterns from historical incident ticket assignments, and determine a correct assignment group for a new incident ticket based on prior assignment of similar incident tickets for the assigned group [0029]. Parameters such as application logs may be monitored for errors and warnings, application infrastructure logs may be monitored for abnormal activities such as memory spikes, disk utilization spikes, etc., and application usage patterns that lead to a warning or an error. This information may be fed to a machine learning based automated incident resolution model that has been continuously trained or historical data that led to the creation of incidents [0034].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit in view of Kolar’s machine learning prediction models to include training models based on historical incident data and  generating predictions based on monitoring data and historical data as taught by Sachan in order to ensure prediction results include high accuracy (Sachan e.g. [0064]).
Ranjit teaches generating an incident-routing recommendation that identifies a team that is associated with one of the plurality of team specific scouts, wherein the incident-routing recommendation is based on a comparison of the incident-routing predictions for each of the plurality of team-specific scout components; and (Ranjit e.g. A system may predict a category identifier for a work item to improve inefficiencies and errors in assigning work items to particular teams or team members (Abstract). For example, the predicted identifiers may be "R6_SociaAccounts" and "CM Workspaces," which may correspond to two distinct teams [0045]. The prediction module 250 may associate a confidence level associated with each predicted identifier as to how likely the predicted identifier corresponds to the text description of the work item. The confidence level may indicate, to a user, a best category identifier  [0031]. The Examiner submits that the category identifier with the highest confidence level is considered the best. The transmission predicted identifiers and the associated confidence levels may be transmitted based in part the confidence level associated with each of the one or more predicted identifiers [0032].)
Ranjit teaches routing the incident to the team identified in the incident routing recommendation (Ranjit e.g. The one or more predicted identifiers and the associated confidence level is displayed at predicted category identifier display region 340 of computing device 305. A user may then assign one predicted identifier of, for example, predicted category identifiers 345 or 350 to the work item (Fig. 3 and [0038]). The predicted identifier may then be assigned to the work item, which may then be assigned to the team associated with the predicted identifier [0033].)
As per claim 19, Ranjit in view of Kolar and Sachan teach the system of claim 18, Ranjit teaches wherein the set of operations further comprises providing the incident routing recommendation to the machine learning model (Ranjit e.g. By receiving identifying information pertaining to a particular work item or one or more identifiers associated with a team or product category (i.e. recommendation), a category identifier for a particular task may be predicted by the system [0009]. Upon receiving the information at the user device, a prediction request may be transmitted to a prediction module [0010]. The prediction module 410 may input 435 the text description of the work item and the identifier associated with the team category into the prediction model 420 [0042]. The prediction model may be or contain an algorithm, an artificial intelligence (AI) system, a machine learning algorithm, or some similar data model [0026].)
As per claim 20, Ranjit in view of Kolar and Sachan teach the system of claim 18, Ranjit teaches wherein the incident description comprises a natural language description of the incident in the cloud-computing system (Ranjit e.g. A text description of the user item-such as a description of an investigation, a bug, or a task-may be received via a user interface of a computing device. An identifier associated with a team category and an identifier associated with a product tag category may also be received  [0010]. The identifier associated with the product tag category may include one or more of a keyword, a key phrase, or a category associated with a plurality of work items [0024].).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ranjit et al. (US 2019/0138958 A1) in view of Kolar et al. (US 2021/0184958 A1), in further view of Sachan et al. (US 2020/0293946 A1), and in further view of Ghosh et al. (US 2020/0210924 A1).
As per claim 9, Ranjit in view of Kolar and Sachan teach the method of claim 8, further comprising using an RF-based bag of words model to create a training set for the meta-model. 
Ranjit in view of Kolar teach machine learning models using random forest classification techniques (see claim 5).
Ranjit, Kolar, nor Sachan teaches using an RF-based bag of words model to create a training set for the meta-model.
However, Ghosh teaches using random forest and bag of words modeling to train machine learning models (Ghosh e.g. Ghosh teaches an artificial intelligence and machine learning based incident management that include analyzing incident data related to a plurality of incidents associated with organization operations of an organization to train and test a machine learning classification model (Abstract). The apparatuses, methods, and non-transitory computer readable media disclosed herein apply tokenization (e.g., bag of words) and a knowledge graph to identify organizational operations and KPIs for a given set of incidents ([0030] and [0116]). Raw incident data may be used to train the machine learning algorithm. Feature engineering may be used to identify a subset of fields that will be relevant for the machine learning algorithm [0065]. Feature selection may be performed in a variety of manners, for example, by using linear models and regularization, using random forest regression, etc. [0076].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit in view of Kolar and Sachan’s machine learning prediction models to include RF and bag of words modeling as taught by Ghosh in order to improve predictions from the trained machine learning classification model (Ghosh e.g. [0082].)
Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjit et al. (US 2019/0138958 A1) in view of Kolar et al. (US 2021/0184958 A1).
As per claim 13, Ranjit teaches the method of claim 12, wherein the first local scout component and the second local scout component receive the incident description at approximately the same time and generate the first incident-classification prediction and the second incident-classification prediction concurrently 
Ranjit teaches wherein the first local scout component and the second local scout component receive the incident description and generate the first incident-classification prediction and the second incident-classification prediction (Ranjit e.g. The system may support various computing devices, multiple prediction modules, and multiple prediction models [0013]. By receiving identifying information pertaining to a particular work item or one or more identifiers associated with a team or product category, a category identifier for a particular task may be predicted by the system [0009].The prediction module may input the text description of the work item into at least one of a plurality of prediction models [0010]. Upon inputting the indication of the text description of the work item into a determined prediction model, one or more predicted identifiers associated with the product tag category may be determined [0030].) 
Ranjit does not explicitly teach receive the incident description at approximately the same time and generate incident-classification prediction concurrently.
However, Kolar teaches receive incident data at approximately the same time and generate predictions by machine learning models concurrently (Kolar e.g. Kolar teaches a Machine Learning (ML) Ops process 248 that may oversee the operations of one or more network monitoring services that utilize machine learning, such as a network assurance service, a device classification service, a network security service, or the like [0036]. Cloud service 302 receives collected and/or anonymized data for network data collection platform 304 [0048]. Cloud service 302 may include a machine learning (ML)-based analyzer 312 configured to analyze the data [0049]. Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics [0050]. Analyzer 312 may rely on a set of machine learning processes that work in conjunction with one another and, when assembled, operate as a multi-layered kernel (i.e. concurrent). This allows network assurance system 300 to operate in real-time and constantly learn and adapt to new network conditions and traffic characteristics [0055].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s machine learning prediction models to include a set of machine learning models working in conjunction as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
As per claim 15, Ranjit teaches the method of claim 12, Ranjit does not explicitly teach, however, Kolar teaches wherein the first set of scout specifications comprises component-naming specifications and monitoring data annotations. (Kolar e.g. The machine learning model is used to monitor one or more computer networks based on data collected from the one or more computer networks. For example, the model may be configured to detect problems in a wireless network, predict tunnel failures in an SD-WAN or other network, classify devices in the network (s) by device type, or the like [0102]. The Examiner submits that the configuration of the model include instructions to identify components/devices, etc. in the monitoring data.)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s prediction model specifications/instructions to include component naming and monitoring data  annotations as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).
As per claim 17, Ranjit teaches the method of claim 12, further comprising: requesting, by the first scout, monitoring data relating to the incident; and using the requested monitoring data in conjunction with the incident description and the first scout specifications to generate the first incident-classification prediction. 
Ranjit teaches using the incident description and the first scout specifications to generate the first incident-classification prediction (Ranjit e.g. By receiving identifying information pertaining to a particular work item or one or more identifiers associated with a team or product category, a category identifier for a particular task may be predicted by the system [0009]. The prediction module (i.e. scout) may input at least the indication of the text description of the work item into a prediction model [0021]. The prediction model may determine a predicted identifier associated with the product tag category [0010]. Each prediction model may have been created using a training set of data with the text description and some other inputs such as the identifier associated with the team category and the identifier associated with the product tag category (i.e. specifications) [0026].)
Ranjit does not explicitly teach requesting monitoring data relating to the incident and using the requested monitoring data to generate a first incident-classification prediction.
However, Kolar teaches collecting monitoring data and using the monitoring data to generate a classification prediction (Kolar e.g. Network data collection platform 304 may prepare and store the collected data 334 for processing by cloud service 302 [0047]. Cloud service 302 may include a data mapper and normalizer 314 that receives the collected and/or anonymized data 336 from network data collection platform 304 [0048]. Data mapper and normalizer 314 may extract certain data features from data 336 for input and analysis by cloud service 302 [0048]. Cloud service 302 may include a machine learning (ML)-based analyzer 312 configured to analyze the mapped and normalized data from data mapper and normalizer 314. Analyzer 312 may comprise a power machine learning-based engine that is able to understand the dynamics of the monitored network, as well as to predict behaviors and user experiences, thereby allowing cloud service 302 to identify and remediate potential network issues before they happen [0049].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Ranjit’s category identifier prediction process to include generating predictions from monitoring data features as taught by Kolar in order to predict cloud-based problems before they occur and allowing for corrective measures to be taken in advance (Kolar e.g. [0003]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624